Case 1:16-cv-00853-MSG Document 506 Filed 07/10/20 Page 1 of 3 PageID #: 7332




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

AMGEN INC.,                                      )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )   C.A. No. 16-853 (MSG)
                                                 )   CONSOLIDATED
AMNEAL PHARMACEUTICALS LLC,                      )
et al.,                                          )
                                                 )
                      Defendants.                )

                                    NOTICE OF SERVICE

       The undersigned hereby certifies that copies of:            (1) Plaintiff’s Third Set of

Interrogatories to Piramal; and (2) Plaintiff’s Fifth Set of Requests to Piramal for the Production

of Documents and Things were caused to be served on July 10, 2020 upon the following in the

manner indicated:

John C. Phillips, Jr., Esquire                                          VIA ELECTRONIC MAIL
David A. Bilson, Esquire
PHILLIPS, MCLAUGHLIN & HALL, P.A.
1200 North Broom Street
Wilmington, DE 19806
Attorneys for Defendant Piramal Healthcare UK
Limited

Aaron F. Barkoff, Esquire                                               VIA ELECTRONIC MAIL
Alejandro Menchaca, Esquire
Rajendra A. Chiplunkar, Esquire
MCANDREWS, HELD & MALLOY, LTD.
500 West Madison Street, 34th Floor
Chicago, IL 60661
Attorneys for Defendant Piramal Healthcare UK
Limited
Case 1:16-cv-00853-MSG Document 506 Filed 07/10/20 Page 2 of 3 PageID #: 7333




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jack B. Blumenfeld

                                          Jack B. Blumenfeld (#1014)
                                          Derek J. Fahnestock (#4705)
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899
OF COUNSEL:                               (302) 658-9200
                                          jblumenfeld@mnat.com
John D. Murnane                           dfahnestock@mnat.com
Joshua I. Rothman
Alicia A. Russo                           Attorneys for Amgen Inc.
VENABLE LLP
1290 Avenue of the Americas
New York, NY 10104-3800
(212) 218-2100

Wendy A. Whiteford
Lois M. Kwasigroch
Eric Agovino
AMGEN INC.
One Amgen Center Drive
Thousand Oaks, CA 91320-1789
(805) 447-1000

July 10, 2020




                                      2
Case 1:16-cv-00853-MSG Document 506 Filed 07/10/20 Page 3 of 3 PageID #: 7334




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

July 10, 2020, upon the following in the manner indicated:

John C. Phillips, Jr., Esquire                                        VIA ELECTRONIC MAIL
David A. Bilson, Esquire
PHILLIPS, MCLAUGHLIN & HALL, P.A.
1200 North Broom Street
Wilmington, DE 19806
Attorneys for Defendant Piramal Healthcare UK
Limited

Aaron F. Barkoff, Esquire                                             VIA ELECTRONIC MAIL
Alejandro Menchaca, Esquire
Rajendra A. Chiplunkar, Esquire
MCANDREWS, HELD & MALLOY, LTD.
500 West Madison Street, 34th Floor
Chicago, IL 60661
Attorneys for Defendant Piramal Healthcare UK
Limited


                                                   /s/ Jack B. Blumenfeld

                                                   Jack B. Blumenfeld (#1014)
